The Surrogate.
The will before me, after bequeathing the personal property of testator, appoints executors and directs '“said executors to give security in the sum of one thousand dollars.”
The executor, who applies for letters testamentary, is willing to give such a bond to the " Surrogate, but the question occurs .as to whether the latter can receive it.
The Surrogate could not prosecute any bond which he is mot empowered by law to exact. He is authorized to require the execution of certain bonds to the People, before and after issuing letters testamentary or of administration, and the-occasion of these bonds is distinctly specified in the statutes. (R. 8., 5th ed., vol. 3, p. 155, §6; p. 157, § 20; p. 161, §§ 42 and 43.) Ho provision is made for Ms receiving any bond in the event of a testator having, required it in Ms will. Yet it is proper that all possible security should be had for the careful administration of estates. This Court always' inclines towards security, where the case is doubtful; and it always endeavors to fulfill the intentions of the deceased, where a lawful manner of doing so appears. X cannot exact a bond to"" the People in this estate, because there is no objection made by any person in interest to any of the executors, and because it" does not appear that the circumstances of *95the executor would not afford adequate security for the due administration; for a bond given, without an adjudication to that effect, could not be prosecuted by me in case of a breach. But I have no doubt of my right to withhold letters testamentary in this case until a bond shall be given by the person applying for them, conditioned to the legatees, by name, in the penalty designated by the will, for the payment of all legacies and bequests, and for the due administration of the estate. On the presentation of such a bond, and its being approved and filed in this office, letters will issue.